Case 12-60863-jrs      Doc 117        Filed 03/01/21 Entered 03/01/21 15:05:35      Desc Main
                                      Document     Page 1 of 2




   IT IS ORDERED as set forth below:



   Date: March 1, 2021
                                                   _____________________________________
                                                               James R. Sacca
                                                         U.S. Bankruptcy Court Judge

  _______________________________________________________________


                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


IN RE:                                             )      CHAPTER 7
                                                   )
BETHANN ROBINSON,                                  )      CASE NO. 12-60863-JRS
                                                   )
               DEBTOR.                             )

                              ORDER REOPENING CASE
         This matter arises on the United States Trustee’s Motion to Reopen (Dkt. No. 116)

 (the “Motion”). Good cause appears for granting the Motion. Accordingly, it is hereby

         ORDERED that the Motion is granted and this case is reopened.

         The United States Trustee is directed to appoint a trustee to serve in this case.

                                      [END OF DOCUMENT]

Prepared by:
s/ Shawna Staton
Shawna Staton
Georgia Bar No. 640220
Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, S.W.
Atlanta, Georgia 30303
(404) 331-4437
shawna.p.staton@usdoj.gov
Case 12-60863-jrs    Doc 117     Filed 03/01/21 Entered 03/01/21 15:05:35   Desc Main
                                 Document     Page 2 of 2


                                      DISTRIBUTION LIST

Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive, S.W.
Atlanta, Georgia 30303

Bethann Robinson
508 Bradford Town Court
Loganville, GA 30052

Rob Rickman
Rickman & Associates, PC
1755 North Brown Road, Suite 200
Lawrenceville, Georgia 30043

Neil C. Gordon
Arnall, Golden & Gregory, LLP
171 17th Street, NW Suite 2100
Atlanta, GA 30363
